Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claim 5, the phrase "about 15% to about 80%" is a relative term which renders the claim indefinite. The term "about 15% to about 80%" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the metes and bounds of the claim are indefinite. For examination purposes the recitation “ about 15% to about 80%” is presumed to be - -  15% to 80%- - . 
Regarding claim 7, the phrase "about 10% to about 50%” is a relative term which renders the claim indefinite. The term "about 10% to about 50%" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the metes and bounds of the claim are indefinite. For examination purposes the recitation “about 10% to about 50%” is presumed to be - - 10% to 50%- - .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 6, 8 – 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 5297779 A) in view of Edwards (US 7722011 B1). 
Regarding claim 1, Collins discloses a jack mechanism (Collins Fig. 1 #10) comprising: 
A base structure (Collins Fig. 1 #12) comprising a substantially vertical support member (Collins Fig. 1 #20) and a plurality of legs angularly disposed therefrom (Collins Fig. 2 #14, #16, and #18), 
An elevation member (Collins Fig. 1 #26) configured to move within the substantially vertical support member (Collins col 5, ln 11-20), 
an annular lock (Collins Fig. 1 #32), wherein the annular lock is adjustably disposed about the outer perimeter of the elevation member (Collins col 5, ln 30-32), and 

but is silent on a safety ring, wherein the safety ring is generally circular and disposed about an outer perimeter of the elevation member and extends outwardly thereof, and  
a stop gap positioned between the safety ring and the annular lock. 
Edwards discloses a jack mechanism (Edwards Fig. 5 #10) and specifically discloses a safety ring (Edwards Fig. 4 #40) wherein the safety ring is generally circular (Edwards Fig. 4) and disposed about an outer perimeter of an elevation member (Edwards Fig. 4 #36) and extends outwardly therefrom (Edwards Fig. 4). The safety ring prevents motion by abutting to the upper end of the vertical support member. It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to modify the device of Collins, as disclosed by Edwards, to incorporate the described safety ring, as the incorporation of the safety ring adds an additional known safety feature (Edwards col 2, ln 17-24). In the instant case, the modification would have to incorporate the safety ring at some distance from the annular lock (not in direct contact) as a result creating a stop gap. The stop gap is a necessary component in the present modification since the annular lock’s safety capability lies in it being able to be angled downward relative to the elevation member and come in directly contact and bite down on the outer surface of the elevation member to prevent the elevation member from moving downward relative to the vertical support member of the base structure.
Regarding claim 2, Collins, as modified, discloses the limitations of claim 1, as described above, and further discloses the safety ring (“flange”) being fixed about the perimeter of the elevation member (Edwards col 3, ln 4-7). 
Regarding claim 3, Collins, as modified, discloses the limitations of claim 1, as described above, and further discloses where the elevation member is a tubular member (Collins Fig 3 #26). 
Regarding claim 4, Collins, as modified, discloses the limitations of claim 3, but is silent on the position of the annular lock on the elevation member, but appears from the figures to be at a length of approximately 80% of the elevation member. Applicant has not disclosed that having the annular lock at a position of no higher 80% solves any stated problem or is for any particular purpose. Moreover, it appears that the annular lock would perform equally well with a position of 80% or higher in the elevation member. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to position the annular lock at no more than 80% of the length of the elevation member because the claimed position does not appear to provide any unexpected results.
Regarding claim 5, Collins as modified, discloses the limitations of claim 3, but is silent on the position of the annular lock on the elevation member, but appears from the figures to be at a length of approximately 80% of the elevation member. Applicant has not disclosed that having the annular lock at a position of about 15% to about 80% of the 
Regarding claim 6, Collins, as modified, discloses the limitations of claim 1, but is silent on the position of the safety ring on the elevation member, but appears from the figures to be at a length of approximately 50% of the elevation member (Edwards Fig. 4). Applicant has not disclosed that having the safety ring at a position of no higher 50% solves any 
Regarding claim 7, Collins, as modified, discloses the limitations of claim 1, but is silent on the position of the safety ring on the elevation member, but appears from the figures to be at a length of approximately 50% of the elevation member (Edwards Fig. 4). Applicant has not disclosed that having the safety ring at a height that is about 10 % to about 50% solves any stated problem or is for any particular purpose. Moreover, it appears that the safety ring would perform equally well with a height outside the claimed range in the elevation member. The applicant has also stated in the specification that the safety ring may be disposed about 5% of the total length of the elevation member, giving an indication the claimed range is not critical. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention position the safety ring at a height that is about 10 % to about 50% of the length of the elevation member because the claimed position does not appear to provide any unexpected results. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the position of the safety ring which is a known result-effective variable, the variable being the position of the safety ring in respect to the elevation member and its ability to lock, one of ordinary skill in the art would be motivated to 
Regarding claim 8, Collins, as modified, discloses the limitations of claim 1, as described above, and further discloses a workpiece support member (Collins Fig. 4 #48, #64) comprising a head (Collins Fig. 4 #64) and a generally vertical threaded tube (Collins Fig. 4 #48), wherein the head is fixedly disposed atop the threaded tube (Collins Fig. 4), and wherein the threaded tube is configured to be positioned within a top portion of the elevation member (Collins Fig. 4). 
Regarding claim 9, Collins, as modified, discloses the limitations of claim 8, as described above, and further discloses the workpiece being a V-head support (Collins Fig. 1 #121), a hold-down head support, a wheeled roller head support, a conveyor roller head support, or a ball transfer sleeve support. 
Regarding claim 10, Collins, as modified, discloses the limitations of claim 1, as described above, and further discloses an adjustment nut disposed about

Regarding claim 11, Collins, as modified, discloses the limitations of claim 1, as described above, and further discloses a lock retaining element disposed proximate an upper end of the substantially vertical support member (Collins Fig. 1 retaining element composed of #28 and #36), the lock retaining element configured to receive a portion of the annular lock (Collins Fig. 1 #28 and #36). 
Regarding claim 12, Collins, as modified, discloses the limitations of claim 10, as described above, and further discloses the elevation member being able to move linearly within the substantially vertical support member (Collins col 1, ln 39-43).
Regarding claim 13, Collins, as modified, discloses the limitations of claim 10, as described above, and further discloses the elevation member is able to rotate within the substantially vertical support member (Collins col 1, ln 44-48).
Regarding claim 14, Collins, as modified, discloses the limitations of claim 10, as described above, and further discloses a retainer pin (Collins Fig. 4 #42) for securing the elevation member to the substantially vertical support member (Collins col 6, ln 17-24).

Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 5297779 A) in view of Edwards (US 7722011 B1) and in further view of Gallart (US 2007/0170405 A1). 
Regarding claim 15, Collins, discloses the limitations of claim 14, as described above, but is silent on the elevation member and the substantially vertical support member each comprising of a plurality of holes formed therethrough. Gallart also discloses a jack mechanism and specifically teaches a plurality of holes on the elevation member and the vertical support member (Gallart [0021], ln 1-12). The plurality of holes are used to connect the elevation member and the support member. It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to modify the device of Collins, as disclosed by Gallart, to incorporate the described plurality of holes in the elevation member and support member as the plurality of holes lets the user select a resting length of the tool. The user has the option to further adjust the elevation member by rotating of the handle. Thus, the length of the tool can be increased its resting length as it is desired in its application. 
Regarding claim 16, Collins, as modified, discloses the limitations of claim 15, as described above, and further discloses the retainer pin is inserted through an
aligned set of holes in the elevation member and the substantially vertical support member (Gallart [0023] ln1-4).
Regarding claim 17, Collins, as modified, discloses the limitations of claim 15, as described above, and further discloses the substantially vertical support member is a cylindrical tube (Collins, Fig. 2 #20)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO BURBERG whose telephone number is (571)272-5085.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.B./Examiner, Art Unit 4185